Scott, J.: The amount involved in this litigation is clearly to be measured by the sum required to satisfy the judgment, not by the value of the property sought to be subjected to its payment. Upon bill to foreclose a mortgage given to secure the payment of a given sum of money, the amount involved would be the amount required to satisfy the mortgage indebtedness, not the value of the mortgaged premises, which might very largely exceed that indebtedness, and yet only the amount of the indebtedness could be required to be satisfied. So in this case, only the amount of the judgment can be required to be paid out of the property, whatever its value. A payment of the judgment would relieve the property entirely from any claim of the judgment creditor. The amount of the judgment to be satisfied is less than $1000, being only $492.80, and that being the amount involved in the litigation, this court has no jurisdiction of this appeal. Appeal dismissed.